Kavanagh, J.
Appeal from an order of the Family Court of Rensselaer County (Cholakis, J.), entered February 11, 2009, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 6, for custody of the subject child.
Respondent Rosalyn Baum appeals from an order granting custody of the subject child (born in 1991) to petitioners. Her counsel seeks to be relieved of representing her, arguing that no nonfrivolous appellate issues exist. Inasmuch, however, as issues regarding the custody of the child have been rendered moot due to the child reaching the age of 18 during the pendency of this appeal, the appeal must be dismissed (see Matter of Taylor v Staples, 33 AD3d 1089, 1090 n [2006], lv dismissed and denied 8 NY3d 830 [2007]; Slater-Mau v Mau, 4 AD3d 658, 659 [2004]). Accordingly, there is no need to consider counsel’s request to be relieved of his assignment (see Matter of Commissioner of Social Servs. v Mason, 61 AD3d 1017, 1017-1018 [2009]).
Mercure, J.P., Malone Jr., Garry and Egan Jr., JJ., concur. Ordered that the appeal is dismissed as moot, without costs.